Filed 11/7/14 P. v. Cook CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                         A141198
v.
SHAD ERIC COOK,                                                          (Marin County
                                                                         Super. Ct. No. SC185818A)
         Defendant and Appellant.


         Defendant Shad Eric Cook appeals from a judgment and sentence following his
conviction by jury for residential burglary and possession of burglary tools. (Pen. Code,
§§ 459, 466.) Defendant’s appellate counsel has filed a brief pursuant to People v. Wende
(1979) 25 Cal.3d 436 requesting that we conduct an independent review of the record.
Defendant was informed of his right to file a supplemental brief and did not file such a
brief. (See People v. Kelly (2006) 40 Cal.4th 106, 124.) We have conducted the review
requested by appellate counsel and, finding no arguable issues, affirm the judgment.
                                       Factual and Procedural History
         An information filed in September 2013 charged defendant with one felony count
of residential burglary (Pen. Code, § 459) and one misdemeanor count of possession of
burglary tools (Pen. Code, § 466). Defendant pled not guilty to both counts.
         The following evidence was presented at trial. A maintenance supervisor at a
residential apartment building testified he saw defendant in the laundry room trying to
break into one of the coin-operated machines. Defendant was inserting two thin pieces of
metal into the machine’s lock when the supervisor entered the room. Defendant saw the


                                                             1
supervisor, stopped what he was doing, and left. The supervisor followed defendant onto
the streets and, with defendant in his sight, telephoned the police to report the crime and
provide a description of the burglar. The supervisor lost sight of defendant when
defendant turned into a driveway. The police arrived on the scene about 15 minutes later,
detained defendant and presented him to the supervisor. The supervisor identified
defendant as the burglar.
       The jury found defendant guilty of residential burglary and possession of burglary
tools (Pen. Code, §§ 459, 466). The court sentenced defendant to 395 days in county jail:
365 days for burglary and a consecutive term of 30 days for possession of burglary tools.
The sentence was largely satisfied by time served: 190 days actual days served plus 190
days conduct credit for a total of 380 days credit. Defendant was also ordered to pay
court operation assessment fees of $80 (Pen. Code, § 1465.8, subd. (a)(1)) and criminal
conviction fees of $60 (Gov. Code, § 70373, sub. (a)(1)).
                                        Discussion
       We have undertaken a review of the entire record in this case and have found no
arguable issues. The jury was properly instructed on the applicable legal principles,
substantial evidence supports defendant’s conviction, the trial court did not abuse its
discretion in sentencing defendant, and defendant was represented by competent counsel
throughout the proceedings. There are no issues that require further briefing.
                                        Disposition
       The judgment is affirmed.




                                             2
                                _________________________
                                Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Jenkins, J.




                            3